Case: 4:19-cv-02428-BYP Doc #: 20 Filed: 02/08/21 1 of 2. PageID #: 898




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 ROBERT J. ZIELINSKI,                             )
                                                  )    CASE NO. 4:19-CV-2428
                Plaintiff,                        )
                                                  )
        v.                                        )    JUDGE BENITA Y. PEARSON
                                                  )
 ANDREW M. SAUL,                                  )
 COMMISSIONER OF                                  )
 SOCIAL SECURITY,                                 )
                                                  )    MEMORANDUM OF OPINION
                Defendant.                        )    AND ORDER



        An Administrative Law Judge (“ALJ”) denied Plaintiff Robert J. Zielinski’s application

 for disability insurance benefits (“DIB”) after a hearing in the above-captioned case. That

 decision became the final determination of the Commissioner of Social Security when the

 Appeals Council denied the request to review the ALJ’s decision. The Claimant sought judicial

 review of the Commissioner’s decision, and the Court referred the case to Magistrate Judge

 James R. Knepp, II, for preparation of a report and recommendation pursuant to 28 U.S.C. § 636

 and Local Rule 72.2(b)(1). On September 15, 2020, the Magistrate Judge submitted a Report and

 Recommendation (ECF No. 18) recommending that the Court affirm the Commissioner’s

 decision.

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. On September 28, 2020, Plaintiff filed a Response to the

 Report and Recommendation (ECF No. 19), stating that Plaintiff will not be filing objections.
Case: 4:19-cv-02428-BYP Doc #: 20 Filed: 02/08/21 2 of 2. PageID #: 899




 (4:19-CV-2428)

 Furthermore, the Commissioner has not filed any objections, evidencing satisfaction with the

 Magistrate Judge’s recommendations. Any further review by this Court would be a duplicative

 and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        Accordingly, the Report and Recommendation of the Magistrate Judge is hereby adopted.

 The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

 favor of Defendant.



        IT IS SO ORDERED.


   February 8, 2021                             /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 2
